ex99.1 SEE PDF VERSION Slide 1: Investor Presentation August 4,2010 Slide 2: Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3: • Medford, NYManufacturer of Point of Care Rapid Diagnostic Tests • Five Year Revenue CAGR of 33% • 2009 Total Revenues of $13.8MM - $309K Net Income v. $11.0MM Rev. - $1.9MM Net Loss in 2008 • 2010 Six Mos. YTD Revenues $6.5MM and $464K Net Income vs.$5.9MM and $(215K) in 2009 • Revenues from FDA Approved Rapid HIV TestsMarketed in U.S. by Alere (formerly Inverness Medical) Increased 148% in 2009 to $5.2MM • 22% in Six Months Ended 6/30/2010 to $2.5MM • $739K & $1.243MM YTD in License and R&D RevenuesRelated to Chembio’s Patented DPP® Technology Slide 4: Organization & Management Team Lawrence Siebert, CEO & Chairman Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director Total Employment: 101 S, G&A 7 Ops. 69 R&D 18 Reg. & Clinical, QA & QC 7 Slide 5: Regulatory Approvals Provide Access to Large, Diverse & Global POCT Markets Two FDA-ApprovedPMA’s USDA-Approved Facility & Product Licenses ISO Certified for Global Markets Slide 6: $7B Global Point-of-Care Test (POCT) Market Europe $3,254 (52%), U.S. Hosp. $1,772 (28%), U.S. Decentralized Sites $591 (9%), etc (see PDF for more details). At 7% Projected Increases, even with Large Low-Growth Segments (e.g., Glucose), Global POCT Market is Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market, Projected to Reach $8.8B by 2012 Source: Independent MarketResearch Report Slide 7: POCT Market Drivers Reduce Patient Stays and Costs, Improve Patient Outcomes with Prompt & Early Diagnosis – Improve Therapeutic Intervention – Prevent Needless Admissions – Simplify Testing Procedures to Reduce Testing Costs – Avoid Delays from Central Lab Batching – Eliminate Need for Return Visit (s) Slide 8: Our Current LF and Planned DDP®Products Participate in Large & Growing U.S. POCT Market Segments Market Segments &Annual Sales Near Term Growth Rates for Selected Markets (see PDF for More Details) Source: Independent MarketResearch Report Slide 9: 2009 Revenue Composition 2009 – Total Revenue $13,834,248 LF-HIV, Int’l - $5,552,947 (40%), LF-HIV-U.S. - $5,240,000 (38%), Other - $960,016 (7%), R&D $1,339,859 (10%), DPP $619,530 (6%), Royalty Income $121,896 (1%). Slide 10: 2evenue Composition UNAUDITED LF-HIV, Int’l - $1,693,044 (26%), LF-HIV-U.S. - $2,450,000 (38%), Other - $401,917 (7%), R&D $1,243,328 (19%), License & Royalty Income $738,968 (11%). Slide 11: FDA Approved Rapid HIV Tests Distributed in US Exclusively by Inverness Medical • 148% YTD Increase in 2009 -$5.3MM v. $2.1MM – Gains Based Upon Market Expansion and Increased Market Share • Competitive Features – CLIA Waived – Two Formats – 99.7% Sensitivity; 99.9% Specificity – Proprietary Formulation Enables 24 Month Stability – Strong Marketing Partner Slide 12: Chembio’s Rapid HIV Tests are Distributed Globally • Approved for Procurements by UN,WHO, CDC/USAID (PEPFAR) • Registered/Approved in several countries in South America, Asia, and Africa • Projected 2010 Intl. HIV Rev. Increase of 25% to $4.25MM Slide 13: PATENTED DUAL PATH PLATFORM (DPP®) KEY DESIGN AND PERFORMANCE ADVANTAGES vs. LATERAL FLOW • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitatedby Direct Binding, Uniform Delivery of Samples • US Patent #7,189,522. Patent ProtectionPending Worldwide Slide 14: DPP® HIV 1/2 Oral Fluid Assay • $60MM/6MM Unit US Market Growing ~15%/Year • International Studies Completed in 2009 • US Clinical Trials Commenced Q1 2010 • Anticipate PMA approval mid-2011 • OTC Opportunity Slide 15: DPP® Syphilis Screen & Confirm • First POCT For Syphilis In US – Estimate $30MM Market • Provides Better Indication Of Active Disease • Enables Confirmation & Treatment At POC • Pre-natal Testing •International Evaluation Ongoing •Anticipate 510(K) Clearance in Mid-2011 Developed in collaboration with the U.S. Centers for Disease Control Slide 16: In Development: DPP® INFLUENZA Multiplex Flu A & B Test & 6 Strain Immunity Test • Large Established Market for Flu A&B tests • Chembio’s First Antigen Detection Test with DPP • Prototype Shows Improved Performancev. Established Tests • In Addition: $900,000 Contract signed Dec. 2009 with CDC for 6-band Multiplex Immune Status Test Slide 17: In Development: Hepatitis-C (HCV) & HIV/HCV Comb. Oral Fluid • Estimated 3MM HCV Infections in US – Only 22% Diagnosed – 25% Co-infection with HIV – Major Cause of Liver Disease – New therapeutics from Vertex, etc. will drive demand for Dx • No HCV Point of Care Test in US • Chembio Participating in Pre-Clinical CDC Study with both prototypes – Expect Data in First Half 2010 Slide 18: OEMContracts with FIOCRUZ • Four Products Under OEM Agreements with Bio-Manguinhos, Brazil – Based on Successful $8MM Tech. Transfer Program completed 2004-2009 • Anticipate Regulatory Approval in Brazil of Four Products in 2010 – Potential Annual Revenues of ~$12MM 2010-2013 Slide 19: OEM Products Overview (See PDF Image for Details) Three Year, $3MM Phase II NIH Grant for Leptospirosis Awarded June 2009. Several Other Grants Active and Additional Grant Applications Pending Slide 20: Chembio Branded Products Pipeline (SeePDF Image for Details) Completion of HIV & Syphilis Clinical Studies to achieve 2011 Launch will require additional capital Slide 21: Our Target Markets U.S. Market Estimates for Current and Future Chembio Rapid Tests Market estimates based on sales value to end users (e.g., health professionals or consumers) See image in PDF Slide 22: Selected Comparative Historical Financial Results For the Years Ended $(000s) Total Revenues $ 9,231 $ 6,503 Cost of sales Gross Profit 42.4% 34.9% 30.3% 24.7% R&D Expense SG&A Expense Operating Income (Loss) Other Inc. (Expense) Net Income (Loss) - Stkhldrs Pref. Stock Expenses - - Net Loss Net Income (Loss) - per Share $ (0.03) $ (0.57) $ (0.80) Avg. No. Shares (Millions) Working capital $ 1,494 $ 1,664 $ 3,229 $ 5,113 Total assets Total liabilities Equity (Deficit) Slide 23: Selected Comparative Historical Financial Results For the three months ended (Unaudited) For the six months ended (Unaudited) June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Net product sales License and royalty income Research grant income Total Revenues Gross Profit Research and development expenses SG&A Income (loss) from operations Net income (loss) Basic earnings (loss) per share Diluted earnings (loss) per share Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted Slide 24: Selected Balance Sheet Data June 30, 2010 December 31, 2009 (UNAUDITED) CURRENT ASSETS: Cash Accounts receivable, net of allowances Inventories Other current assets TOTAL CURRENT ASSETS NET FIXED ASSETS OTHER ASSETS Deposits on manuf. equipment License agreements and other assets TOTAL CURRENT LIABILITIES TOTAL OTHER LIABILITIES TOTAL LIABILITIES TOTAL STOCKHOLDERS’ EQUITY Slide 25: CEMI Selected Share Data Ticker Symbol (OTCBB) CEMI Price 4/30/10 52 Week High 52 Week Low Outstanding Shares (MM) Market Capitalization Fully Diluted (FD) Shares Management Holding-FD Average Volume (3 Mos) Options and Warrants (MM) Options (4.11MM held by mgmt. & board) Warrants- Exp. Dates 10/6/2011 2/5/2012 Total Warrants Total Options & Warrants Slide 26: www.chembio.com
